Citation Nr: 1530088	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  07-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In May 2011 and March 2014, the Board remanded the claim for diabetes for additional development.

In an April 2012 rating decision, the RO granted an increased, 60 percent disability evaluation for the Veteran's diabetes, effective from June 9, 2005 for the entire appeal period.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that his appeal was withdrawn, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has been separately service-connected for complications of his diabetes mellitus, including diabetic nephropathy or renal dysfunction, coronary artery disease, peripheral neuropathy of the right leg, and peripheral neuropathy of the left leg.  While the Veteran filed a notice of disagreement (NOD) with a May 2009 rating decision awarding him service connection for peripheral neuropathy of the bilateral lower extremities and assigning noncompensable ratings, a statement of the case (SOC) was issued in June 2009 but the Veteran did not perfect the appeal.  He has not appealed the rating decisions assigning separate evaluations for his renal dysfunction or coronary artery disease.  As such, these matters are not included in the present appeal and will not be addressed below. 

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional VA examination and medical opinion are necessary for the purpose of ascertaining the current manifestations of the Veteran's service-connected diabetes mellitus, and the severity of any such complications.  Under the applicable diagnostic code, compensable complications of diabetes must be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014).  Noncompensable evaluations are considered part of the diabetic process.  Id.

The record shows that the Veteran is blind.  See April 2014 VA examination report.  It is unclear, however, whether the Veteran's diabetes mellitus may have caused or aggravated the condition.  For example, in August 2011, a VA physician noted the Veteran was being seen for "optic atrophy due to cobalt and DM."  VBMS Entry April 4, 2014, p. 206/383.  A March 2005 optometry consultation noted the Veteran's vision loss had been previously attributed to cobalt and heavy metal exposure at work, although other consultations had revealed no definitive cause.  VBMS Entry February 6, 2007, p. 20/30.  In November 2003, he was assessed with, "retinopathy/decreased vision secondary to unknown causes possible diabetes mellitus versus hard metal disease."  VBMS Entry July 19, 2004, p. 18/98.  The April 2014 VA examiner did not address the Veteran's eye disability, and the Board finds that a VA eye examination should be provided to address the etiology of the condition.

The record also reflects that the Veteran has other conditions which may or may not be associated with his diabetes, including erectile dysfunction, hypertension (if separate and distinct from the service-connected coronary artery disease), and onychomycosis of the feet.  See VBMS Entry March 3, 2009, p. 8/87: January 2009 VA examination report; VBMS Entry April 4, 2014 p. 276/383, respectively.  The April 2014 VA examiner identified only the already-service connected renal dysfunction and peripheral neuropathy as complications of the Veteran's diabetes; it is unclear whether these other conditions were ruled out as complications, or simply not addressed.

The Veteran is unemployed and contends his diabetes and its complications prevent him from working.  See VBMS Entry February 20, 2015.  A TDIU is thus is a component of the increased rating claim on appeal before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding a TDIU request is part of an increased rating claim when such claim is raised by Veteran or the evidence.)  The April 2014 VA examiner found the Veteran's diabetes does not impact his ability to work, without rationale.  While on remand, the VA examiners should address this matter.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding a combined effects opinion is not required per se, but may be necessary to sufficiently address a TDIU claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the inferred issue of TDIU.  

2. Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his claim for diabetes and a TDIU, if not already on file. The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

3.  Forward the electronic claims file, to include a copy of this REMAND, to the VA examiner who prepared the April 2014 report for an addendum opinion.
The examiner must respond to the inquiries below.  All opinions must be supported by a clear rationale. 

(a.)  The examiner must identify and describe ALL complications of the Veteran's diabetes.  

In particular, the examiner must indicate whether the Veteran's erectile dysfunction, hypertension (if separate and distinct from the service-connected coronary artery disease), and onychomycosis of the feet were at least as likely as not (a 50% or higher degree of probability) caused or aggravated (permanently made worse) by his service-connected diabetes mellitus.  

If so, the examiner must attempt to set forth the approximate date upon which the disorder was caused or aggravated by the Veteran's diabetes.  The examiner must also provide findings in accordance with the applicable rating worksheets.

(b.)  The examiner must additionally provide an opinion as to the functional effect of ALL of the Veteran's diabetes residuals and complications, including as to functioning in an employment environment.  The examiner must provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established principles.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests must be accomplished, and all clinical findings reported in detail.  

4.  The Veteran must also be afforded a VA eye examination to address the nature and likely etiology of his eye disorder(s).

In conjunction with the examination, the electronic claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

(a.)  The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder is due to an injury or other event or incident of the Veteran's service.  

(b.)  The examiner is also asked to offer comments and an opinion addressing whether it is at least as likely as not that any current eye disorder was caused or aggravated  (permanently made worse) by Veteran's service-connected diabetes mellitus.  If so, the examiner must attempt to set forth the approximate date upon which the disorder was caused or aggravated by the Veteran's diabetes.  The examiner must also provide findings in accordance with the applicable rating worksheets.

In so doing, the examiner must address the medical records attributing the Veteran's eye disorder(s) to heavy metal exposure at work and/ or diabetes.  See, e.g., VBMS Entry April 4, 2014, p. 206/383, VBMS Entry February 6, 2007, p. 20/30, VBMS Entry July 19, 2004, p. 18/98.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




